Exhibit 10.1




SHARE AWARD AGREEMENT


ELLINGTON RESIDENTIAL MORTGAGE REIT


2013 EQUITY INCENTIVE PLAN
([Name])
[ ] shares
[DATE]


THIS SHARE AWARD AGREEMENT (the "Agreement"), dated as of the [ ] day of [ ],
20__, governs the Share Award granted by Ellington Residential Mortgage REIT, a
Maryland real estate investment trust (the "Company"), to [ ] (the
"Participant"), in accordance with and subject to the provisions of the
Company’s 2013 Equity Incentive Plan (as amended, restated or otherwise modified
from time to time, the "Plan"). A copy of the Plan has been made available to
the Participant. All capitalized terms used but not defined in this Agreement
that are defined in the Plan have the same meanings given to them in the Plan.


1.    Grant of Share Award. In accordance with the Plan, and effective as of [ ]
[ ], 20__ (the "Date of Grant"), the Company hereby grants to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Share
Award of [ ] Common Shares (the "Share Award").


2.    Vesting. The Participant’s interest in the Common Shares covered by the
Share Award shall become vested and nonforfeitable to the extent provided in
paragraphs (a), (b) and (c) below.


(a)    Continued Service with the Company. The Participant’s interest in [ ] of
the Common Shares covered by the Share Award shall become vested and
nonforfeitable on [ ] if a Share Forfeiture Event (as defined below) has not
occurred between the Date of Grant and such vesting date. A "Share Forfeiture
Event" occurs if (i) the Participant gives notice of the intention to resign the
Participant's position as [ ] of the Company, or (ii) a "Forfeiture Event" (as
defined in Participant’s employment agreement with the Company, the Manager, or
any of their respective Affiliates) occurs or the Company becomes aware that a
Forfeiture Event occurred.


(b)    Change in Control. The Participant’s interest in all of the Common Shares
covered by the Share Award (if not sooner vested), shall become vested and
nonforfeitable on a Control Change Date if a Share Forfeiture Event has not
occurred between the Date of Grant and the Control Change Date.


(c)    Death or Disability. The Participant’s interest in all of the Common
Shares covered by the Share Award (if not sooner vested), shall become vested
and nonforfeitable on the date that the Participant no longer provides services
to the Company if (i) the Participant’s services end on account of the
Participant’s death or permanent and total disability (as defined in Code
section 22(e)(3)) and (ii) a Share Forfeiture Event has not occurred from the
Date of Grant until the date of such cessation.


Except as provided in this Section 2, any Common Shares covered by the Share
Award that are not vested and nonforfeitable on or before the date that a Share
Forfeiture Event occurs shall be forfeited on the date that a Share Forfeiture
Event occurs.


3.    Transferability. Common Shares covered by the Share Award that have not
become vested and nonforfeitable as provided in Section 2 cannot be alienated,
pledged, attached, sold or otherwise transferred by the Participant. Common
Shares covered by the Share Award may be transferred, subject to the
requirements of applicable securities laws, after they become vested and
nonforfeitable as provided in Section 2.


4.    Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a shareholder of the
Company with respect to the Common Shares covered by the Share Award, including
the right to vote the shares and to receive, free of all restrictions, all
dividends declared and paid on the shares. Notwithstanding the preceding
sentence, the Company shall retain custody of any certificates evidencing the
Common Shares covered by the Share Award until the date that the Common Shares
become vested and nonforfeitable and the Participant hereby appoints the
Company’s Secretary as the Participant’s attorney in fact, with full power of
substitution, with the power to transfer to the





--------------------------------------------------------------------------------




Company and cancel any Common Shares covered by the Share Award that are
forfeited under Section 2. Notwithstanding the foregoing, the Company may, in
its discretion, elect to evidence the delivery of the Common Shares by means of
electronic, book-entry statement, rather than issuing physical share
certificates.


5.    No Right to Continued Service. The grant of the Share Award does not give
the Participant any rights with respect to continuing employment or service.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company, the Manager or any of their respective Affiliates to
terminate the Participant’s employment or service relationship at any time.


6.    Governing Law. This Agreement shall be governed by the laws of the State
of Maryland except to the extent that Maryland law would require the application
of the laws of another State.


7.    Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the Plan as in effect
on the Date of Grant.


8.    Tax Withholding. Upon any taxable event arising in connection with the
grant of the Share Award or the vesting of the Participant’s interest in any of
the Common Shares covered by the Share Award with respect to which the Company
or any Affiliate of the Company (including the Manager or any of its Affiliates)
has a tax withholding obligation under applicable law, the Participant shall
deliver to the Company, the Manager or any of their respective Affiliates, as
applicable, such amount of money or, if permitted by the Committee in its sole
discretion, Common Shares subject to the Share Award as the Company or such
Affiliate may require to meet its tax withholding obligation under applicable
law. The Participant acknowledges and agrees that none of the Board, the
Committee, the Company, the Manager or any of their respective Affiliates have
made any representation or warranty as to the tax consequences to the
Participant as a result of the receipt of the Share Award, the vesting of the
Participant’s interest in any of the Common Shares covered by the Share Award or
the forfeiture of any of the Common Shares covered by the Share Award. The
Participant represents that the Participant is in no manner relying on the
Board, the Committee, the Company, the Manager or any of their respective
Affiliates or any of their respective managers, directors, officers, employees
or authorized representatives (including, without limitation, attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that the Participant has consulted with any tax
consultants that the Participant deems advisable in connection with the issuance
of the Share Award.


9.    Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


10.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and his or her successors
in interest and the Company and any successors of the Company.


11.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Share Award granted hereby; provided¸ however,
that the terms of this Agreement shall not modify, and shall be subject to the
terms and conditions of, any employment and/or severance agreement between the
Participant and the Company, the Manager or any of their respective Affiliates
in effect as of the date a determination is to be made under this Agreement.
Without limiting the scope of the preceding sentence, except as provided
therein, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect. The Committee may, in its sole discretion, amend this
Agreement from time to time in any manner that is not inconsistent with the
Plan; provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.


12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


[signature page follows]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.




ELLINGTON RESIDENTIAL MORTGAGE REIT            [PARTICIPANT]




By:__________________________                _________________________


Title:_________________________







